

117 S2195 IS: Veterans and Family Information Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2195IN THE SENATE OF THE UNITED STATESJune 23, 2021Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to make all fact sheets of the Department of Veterans Affairs available in English, Spanish, and Tagalog, and other commonly spoken languages, and for other purposes.1.Short titleThis Act may be cited as the Veterans and Family Information Act of 2021.2.Availability of Department of Veterans Affairs fact sheets in commonly spoken languages(a)LanguagesThe Secretary of Veterans Affairs shall make available versions of all fact sheets of the Department of Veterans Affairs in—(1)English;(2)Spanish;(3)Tagalog; and(4)each of the 10 most commonly spoken languages, other than English, in the United States that are not otherwise covered by paragraphs (2) and (3).(b)Website(1)In generalThe Secretary shall establish and maintain a publicly available website of the Department that contains links to all fact sheets of the Veterans Benefits Administration, Veterans Health Administration, and of the National Cemetery Administration.(2)Access to websiteThe Secretary shall ensure that the website established under paragraph (1) is accessible by a clearly labeled hyperlink on the homepage of the Department.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report regarding fact sheets described in subsection (a) and details of the Language Access Plan of the Department of Veteran Affairs.(2)ContentsThe report required by paragraph (1) shall include the following:(A)What the Secretary determines constitutes a fact sheet of the Department for purposes of this section.(B)How such fact sheets are used and distributed other than on and through the website of the Department.(C)How such Language Access Plan is communicated to veterans, family members of veterans, and caregivers.(D)The roles and responsibilities of patient advocates in the coordination of care for veterans with limited English proficiency, family members of such veterans, and caregivers.(E)Other demographic information that the Secretary determines appropriate regarding veterans with limited English proficiency.